PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TIJO LIGHTING (NINGBO) CO.,LTD.
Application No. 17/450,829
Filed: 28 Oct 2021
For: LUMINAIRE

:
:
:	DECISION ON PETITION
:
:

This is in response to the petition under 37 CFR 1.182, filed May 31, 2022, to accord the above-referenced application be accorded a later filing date. 

The petition is GRANTED.

Application papers in the above-identified application were deposited on October 13, 2021. On October 26, 2021, the Office of Patent Application Processing mailed applicant a Notice of Omitted Items in a  Nonprovisional Application (Notice), notifying applicants that the application papers had been accorded a filing date but that Figures 17-21 appeared to have been omitted from the application as deposited.

Per Option II (Petition for Later Filing Date), the Notice advises: Should applicant desire to supply the omitted item(s) and accept the date that such omitted item(s) was filed in the USPTO as the filing date of the above-identified application, a copy of this Notice, the omitted item(s), and a petition under 37 CFR 1.182 with the petition fee set forth in 37 CFR 1.17(f) requesting the later filing date must be filed within TWO MONTHS of the date of this Notice. THIS TWO MONTH PERIOD IS EXTENDABLE UNDER 37 CFR 1.136(a) or (b).

Petitioner herein has submitted a copy of the drawing figures, including previously omitted Figures 17-21, petition for later filing date, and petition fee.

In view thereof, this application is being directed to the Office of Patent Application for further processing and accordance of the requested later filing date of October 28, 2021, the date that the previously omitted drawing figures were filed.

Applicant is reminded that the due date for response to the non-final Office action mailed June 2, 2022 remains as set forth therein.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/Alesia M. Brown/

Alesia M. Brown
Attorney Advisor
Office of Petitions